DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered.

Withdrawn Rejections
Any rejections made in the previous Office Action mailed on 6/8/2022 and not repeated below are hereby withdrawn due to Applicant's amendment filed on 10/7/2022.


Claim Objections
Claims 1, 16 and 17 are objected to because of the following informalities:  the recitation “98 kgf/M” should be corrected to recite “98 kgf/m”, since “m” is the proper abbreviation for meter.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 11, 16-21 and 26-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funakoshi et al. (US 2011/0229676) [hereinafter Funakoshi].
Regarding claims 1 and 15, Funakoshi discloses a composite material (Fig. 1), comprising an elastic layer (layer 2; paragraph [0071]; polyurethane), and a support layer (layer 5 or layer 4) removably coupled to at least a portion of the elastic layer and extending across at least a portion of a surface of the elastic layer (paragraphs [0063], [0076], [0077], and [0135]) , the support layer inherently has a tensile strength of greater than or equal to about 98 kgf/m in a machine direction, since the material of the support layer (layer 4 or layer 5) is polyester or polypropylene (paragraphs [0077] and [0135]) which is the same material used for the claimed support layer, and the support layer can have a plurality of perforations, since the dividing portion can be perforated (paragraph [0087]) and include a first portion at least partially defined by the plurality of perforations, and a second portion, the first portion and the second portion configured to be separated at the plurality of perforations (Fig. 1, portions 51 and 52, or portions 41, 42 and 43). Furthermore, claim 1 recites a recitation of the intended use of the claimed invention, i.e. “configured to be separated at the plurality of perforations”. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Funakoshi clearly teaches all the structural limitations of the claimed composite material. Accordingly, the composite material of Funakoshi is capable of performing the intended use recited in claim 1. 
Regarding claim 2, Funakoshi discloses a first region (region 42 or region 52) including the first portion of the support layer (layer 4 or layer 5), and a second region (second region 41 or 43, or second region 51) including the second portion of the support layer (layer 4 or layer 5).
Regarding claim 3, Funakoshi discloses the second region comprising a plurality of second regions (regions 41 and 43).
Regarding claim 4, Funakoshi discloses each second region extending substantially parallel to the machine direction (Fig. 11, regions 41 and 43).
Regarding claim 6, Funakoshi discloses the second region comprising a pair of second regions (regions 41 and 43) extending along and substantially aligned with opposing edges of the composite material (Fig. 11), and the first region (region 42) is disposed between the pair of second regions (Fig. 11).
Regarding claim 7, Funakoshi discloses the first region comprising a plurality of discrete first regions, each discrete first region defined by an enclosed perimeter surrounded by the second region (Fig. 7).
Regarding claim 11, Funakoshi discloses at least a portion of the support layer is configured to be separated from the elastic layer during a manufacturing process (paragraph [0063]).
Regarding claim 16, the tensile strength of the support layer inherently ranges from about 130 kgf/m to about 190 kgf/m, since the material of the support layer (layer 4 or layer 5) is polyester or polypropylene (paragraphs [0077] and [0135]) which is the same material used for the claimed support layer.
Regarding claim 17, the tensile strength of the support layer inherently ranges from about 155 kgf/m to about 165 kgf/m, since the material of the support layer (layer 4 or layer 5) is polyester or polypropylene (paragraphs [0077] and [0135]) which is the same material used for the claimed support layer.
Regarding claim 18, the support layer inherently has a basis weight of greater than or equal to about 25 gsm, since the material of the support layer (layer 4 or layer 5) is polyester or polypropylene (paragraphs [0077] and [0135]) which is the same material used for the claimed support layer.
Regarding claim 19, the support layer inherently has a basis weight ranging from about 30 gsm to about 38 gsm, since the material of the support layer (layer 4 or layer 5) is polyester or polypropylene (paragraphs [0077] and [0135]) which is the same material used for the claimed support layer.
Regarding claim 20, the support layer inherently has a grab elongation of less than or equal to about 100% in the machine direction, since the material of the support layer (layer 4 or layer 5) is polyester or polypropylene (paragraphs [0077] and [0135]) which is the same material used for the claimed support layer.
Regarding claim 21, the support layer inherently has a grab elongation ranging from about 26% to about 90%, since the material of the support layer (layer 4 or layer 5) is polyester or polypropylene (paragraphs [0077] and [0135]) which is the same material used for the claimed support layer.
Regarding claim 26, Funakoshi discloses an elastic layer comprising polyurethane (paragraph [0071]).
Regarding claim 27, the elastic layer inherently has a grab elongation of greater than about 200% in the machine direction, since the material of the elastic layer (layer 2) is polyurethane (paragraph [0071]) which is the same material used for the claimed elastic layer.
Regarding claim 28, the elastic layer inherently has a basis weight of less than or equal to about 30 gsm, since the material of the elastic layer (layer 2) is polyurethane (paragraph [0071]) which is the same material used for the claimed elastic layer.
Regarding claim 29, the elastic layer inherently has a grab elongation of greater than or equal to about 500%, since the material of the elastic layer (layer 2) is polyurethane (paragraph [0071]) which is the same material used for the claimed elastic layer.
Regarding claim 30, the elastic layer inherently has a basis weight of less than or equal to about 25 gsm, since the material of the elastic layer (layer 2) is polyurethane (paragraph [0071]) which is the same material used for the claimed elastic layer.

Regarding claim 31, Funakoshi discloses a composite material (Fig. 1), comprising an elastic layer having a first tensile strength in a machine direction (layer 2), and a support layer (layer 4 or layer 5) removably coupled to at least a portion of the elastic layer and extending across at least a portion of a surface of the elastic layer (paragraph [0063]), the support layer inherently having a second tensile strength in the machine direction that is greater than the first tensile strength, since the material of elastic layer is polyurethane which is the same material of the claimed elastic layer, and the material of the support layer is either polyester or polypropylene which are the same materials used for the claimed support layer (paragraphs [0071], [0077] and [0135]).

Regarding claim 32, Funakoshi discloses a composite material (Fig. 1), comprising an elastic layer having a first grab elongation in a machine direction (layer 2), and a support layer (layer 4 or layer 5) removably coupled to at least a portion of the elastic layer and extending across at least a portion of a surface of the elastic layer (paragraph [0063]), the support layer having a second grab elongation in the machine direction, and a ratio of the first grab elongation to the second grab elongation is inherently greater than or equal to about 2, since the material of elastic layer is polyurethane which is the same material of the claimed elastic layer, and the material of the support layer is either polyester or polypropylene which are the same materials used for the claimed support layer (paragraphs [0071], [0077] and [0135]), and the support layer can have a plurality of perforations, since the dividing portion can be perforated (paragraph [0087]) and include a first portion at least partially defined by the plurality of perforations, and a second portion, the first portion and the second portion configured to be separated at the plurality of perforations (Fig. 1, portions 51 and 52, or portions 41, 42 and 43). Furthermore, claim 32 recites a recitation of the intended use of the claimed invention, i.e. “configured to be separated at the plurality of perforations”. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Funakoshi clearly teaches all the structural limitations of the claimed composite material. Accordingly, the composite material of Funakoshi is capable of performing the intended use recited in claim 32. 

Claim 33 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinecke (US 2010/0106113).
Heinecke discloses a composite material, comprising an elastic layer (backing 14), and a support (carrier 17) layer removably coupled to at least a portion of the elastic layer and extending across at least a portion of a surface of the elastic layer (paragraph [0035]). The composite material inherently has an air permeability ranging from about 175 CFM to about 225 CFM, since the materials used for the elastic layer and the support layer are substantially identical to the materials used for the claimed elastic layer and support layer (paragraphs [0022] and [0031]). 

Claim 33 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plews (US 5,755,681).
Plews discloses a composite material, comprising an elastic layer (backing 5), and a support (carrier 3a and 3b) layer removably coupled to at least a portion of the elastic layer and extending across at least a portion of a surface of the elastic layer (abstract). The composite material inherently has an air permeability ranging from about 175 CFM to about 225 CFM, since the materials used for the elastic layer and the support layer are substantially identical to the materials used for the claimed elastic layer and support layer (paragraphs [0022] and [0031]). 

Allowable Subject Matter
Claims 10 and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Funakoshi fails to teach or suggest the features recited in dependent claims 10 and 22-25.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, 7, 10, 11 and 15-33 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781